Title: To Alexander Hamilton from Philip Schuyler, 5 January 1794
From: Schuyler, Philip
To: Hamilton, Alexander



Albany Jan: 5th 1794
My Dear Sir

We are Alarmed at the state of my Dear Elizas health, nor are we without apprehension on your Account, from what you say in  Your letter of the 26th. ult: I fear much from the incessant application which you are under the necessity to give to the business of your department, increased as It of consequence must be, whilst Congress is in session. I have hitherto been much averse to the determination you mentioned to me, but when I reflect on the danger which your health is exposed to, an[d] the incompetent reward for the most Arduous and important Services, and the chagrin you experience from the weakness or wickedness of those you have to contend with, I am reconciled ⟨to your⟩ Intentions.
I hope the real friends to liberty and good order will not suffer themselves to be entraped by the wily arts of those who wish for confusion that they may fish in troubled waters, and yet I have much apprehension as the honest and well meaning are seldom very seldom sufficiently on their Guards.
As the ballance against this state would not have been so extensive If the Executive and his incompetent Auditor, had severally done what was incumbent on them, as their neglect has already been hinted to the public, I believe that side of the question will not promote much Stir on the Occasion, and I do not conceive that It will be difficult to prevent the other from doing It.
I am advised that a credit in my favor is lodged in the branch bank of NYork for the purpose of purchasing goods for the six nations of Indians. If you have written me on the Subject the Letter has miscarried, or is still on Its way to me.
Adieu My Dear Sir, we all join in those wishes which affection dictate.
Yours ever &c.

Ph: Schuyler
⟨Col⟩o Alexander Hamilton Esqr

